DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 06/17/2022. 
Claims 1, 10, and 19 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 10 and 19 (see applicant’s remarks; pages 7 and 8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In particular, Ristock is no longer relied upon in the rejection.  

Claim Interpretation
Regarding claims 6 and 15, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. 2003/0177017 A1) in view of Burg et al. (U.S. 6,738,473 B1).
Regarding claims 1, 10 and 19, Boyer discloses a method and system comprising: 
receiving a request at a server, from a requester endpoint device, to initiate an interactive real-time communication session, wherein the request was transferred in response to user input into a web client executing on the requester endpoint device (see Boyer; paragraphs 0008, 0035, 0106 and 0107; Boyer discloses a customer interaction session with a contact center, i.e. “server”, using modes of communication, such as a Web browser, i.e. a “web client” receiving “user input”,  in which the mode can be real-time and non-real time);
after receiving the request, transmitting initial instructions to the requester endpoint device, wherein the requester endpoint device sets emulator attributes in accordance with the initial instructions to emulate an active on-hold voice connection period (see Boyer; paragraphs 0030, 0033, 0044 and 0045; Boyer discloses a personal agent function for each customer that provides automated assistance including information on presence and availability of resources, such as, the queue sizes and wait times.  After the customer initially contacts the contact center, i.e. “after receiving the request”, the personal agent function is downloaded, e.g. as an applet, onto the customer’s device, and collects information, such as queue size and wait times, to be presented on to the customer’s device, i.e. “transmitting initial instructions…to emulate an active on-hold voice connection period”, by the customer’s device receiving information to present updates, such as the queue size and wait times.  The applicant’s specification supports this interpretation by disclosing emulating an active flow of real time on-hold messages such as updates; see applicant’s specification; paragraph 0012).
While Boyer discloses the customer being placed on hold, as well as, the queue size and wait times (see Boyer; paragraphs 0044 and 0069), Boyer does not explicitly disclose after transmitting the initial instructions, receiving a report of an event detected on the requester endpoint device; and in response to the event indicating new instructions should be sent, transmitting the new instructions to the requester endpoint device wherein the requester endpoint device sets the emulator attributes in accordance with the new instructions to emulate the active on-hold voice connection period.
In analogous art, Burg discloses after transmitting the initial instructions, receiving a report of an event detected on the requester endpoint device (see Burg; column 5 lines 19-26 and 43-48; Burg discloses an incoming call is received and placed, i.e. “initial instructions” in a queue.  While in the queue, i.e. after being placed in the queue and therefore “after transmitting the initial instructions”, a caller requests a wait time limit, i.e. “receiving a report of an event”);
in response to the event indicating new instructions should be sent, transmitting the new instructions to the requester endpoint device wherein the requester endpoint device sets the emulator attributes in accordance with the new instructions to emulate the active on-hold voice connection period (see Burg; column 6 lines 13-25, column 6 line 65 – column 7 line 9 and column 7 lines 13-16; Burg discloses after being put in the queue, the caller requests a wait time limit and if the timer expires before the call is answered a menu listing, i.e. “new instructions”, is sent to be presented on the computer to allow the caller to choose to wait additional time, i.e. “emulate the active on-hold voice connection period”.  In other words, the initial instructions are to place the caller in the queue and the new instructions are to present the caller with a menu to choose additional wait time.  Further, the caller may request for a suspension of advancement in the queue, in which the caller’s current position is suspended for a predetermined period.  The examiner notes that the applicant’s specification discloses an on-hold period includes allowing a requester’s place in a queue to be maintained; see applicant’s specification as filed; paragraph 0028).
One of ordinary skill in the art would have been motivated to combine Boyer and Burg because they both disclose features of a customer requesting service from a contact center, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the queue management as taught by Burg into the system of Boyer  in order to provide the benefit of allowing the customer while being placed on hold (see Boyer; paragraphs 0044 and 0069) to be given the option to set a limit on wait times, and even further change wait times to be shortened (see Burg; column 6 lines 55-64).
Further, Boyer discloses the additional limitations of claim 10, one or more processors (see Boyer; paragraph 0025; Boyer discloses a processor); and one or more memory devices operatively coupled to the one or more processors and storing program instructions, the one or more processors being configured to execute the program instructions that direct the one or more processors (see Boyer; paragraph 0025; Boyer discloses a processor executing programs stored in memory).
Further, Boyer discloses the additional limitations of claim 19, a computer-readable storage medium having program instructions stored thereon, the program instructions, when executed by one or more processors, direct the one or more processors (see Boyer; paragraph 0025).
Regarding claims 2, 11 and 20, Boyer and Burg disclose all the limitations of claims 1, 10 and 19, as discussed above, and further the combination of Boyer and Burg clearly discloses in response to receiving the request, determining that an interactive session resource (agent) is not currently available for the interactive real-time communication session (see Boyer; paragraphs 0044 and 0053; Boyer discloses availability of particular agents and agent schedules, and further determining an agent will not be available); and
transmitting (downloading) an emulator application (personal agent function) in response to determining that the interactive session resource is not currently available, wherein the requester endpoint device executes the emulator application (personal agent function) to emulate the active on-hold voice connection period (see Boyer; paragraphs 0030 and 0033; Boyer discloses a personal agent function for each customer that provides automated assistance including information on presence and availability of resources, such as, the queue sizes and wait times.  The personal agent function is downloaded, e.g. as an applet, onto the customer’s device.  Therefore, the agent function “emulates the active on-hold voice connection period” for the customer’s device, by presenting updates, such as the queue size and wait times.  The applicant’s specification supports this interpretation by disclosing emulating an active flow of real time on-hold messages such as updates; see applicant’s specification; paragraph 0012).

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. 2003/0177017 A1) in view of Burg et al. (U.S. 6,738,473 B1), as applied to claims 2 and 11 above, and further in view of Gordon et al. (U.S. 2018/0032997 A1).
Regarding claims 3 and 12, Boyer and Burg disclose all the limitations of claims 2 and 11, as discussed above.  Further, while Boyer discloses the “emulator application” (see Boyer; paragraphs 0030 and 0033), as discussed above, the combination of Boyer and Burg does not explicitly disclose before transmitting the emulator application, determining that the emulator application is not installed on the requester endpoint device.
In analogous art, Gordon discloses before transmitting (downloading) the emulator application (feeder application), determining that the emulator application (feeder application) is not installed on the requester endpoint device (see Gordon; paragraphs 0175, 0217 and 0223; Gordon discloses a feeder application may include any application capable of providing information to one or more other applications and associated with a CRM, i.e. customer relationship management, service.  Further, it is determined whether the application is already installed or not already installed before it is downloaded).
One of ordinary skill in the art would have been motivated to combine Boyer, Burg and Gordon because they all disclose features of a customer relationship management service, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feeder application as taught by Gordon into the combined system of Boyer and Burg in order to provide the benefit of determining whether the personal agent function needs to be downloaded, and also improving user experience by allowing the personal agent function applet, based on promotional goals (see Boyer; paragraph 0030), to download coupons or discounts to the user’s device (see Gordon; paragraph 0217).
Regarding claims 4 and 13, Boyer, Burg and Gordon disclose all the limitations of claims 3 and 12, as discussed above, and further the combination of Boyer, Burg and Gordon clearly discloses before transmitting the emulator application (feeder application), receiving consent for the emulator application (feeder application) from a user of the requester endpoint device (see Gordon; paragraphs 0218; Gordon discloses a user authorizes, i.e. “receiving consent”, the download of the feeder application).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 3 and 12.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. 2003/0177017 A1) in view of Burg et al. (U.S. 6,738,473 B1), as applied to claims 1 and 10 above, and further in view of Sarkar et al. (U.S. 7,173,911 B1).
Regarding claims 5 and 14, Boyer and Burg disclose all the limitations of claims 1 and 10, as discussed above.  Further, discloses wherein the new instructions direct the requester endpoint device to present a plurality of locally stored media segments pending availability of an interactive session resource for the interactive real-time communication session.
In analogous art, Sarkar discloses wherein the new instructions direct the requester endpoint device to present a plurality of locally stored media segments (local music-on-hold audio file) pending availability of an interactive session resource for the interactive real-time communication session (see Sarkar; column 2 lines 2-7; Sarkar discloses if music-on-hold streams do not have an acceptable quality, a local audio file may be played to the call on hold).
One of ordinary skill in the art would have been motivated to combine Boyer, Burg and Sarkar because they all disclose features of an IVR system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the local audio file as taught by Sarkar into the combined system of Boyer and Burg in order to provide the benefit of the technical advantages by allowing a user to continue to hear good quality music-on-hold in the case that an endpoint loses connectivity to all music-on-hold servers (see Sarkar; column 2 lines 21-28).
Regarding claims 6 and 15, Boyer, Burg and Sarkar disclose all the limitations of claims 5 and 14, as discussed above, and further the combination of Boyer, Burg and Sarkar clearly discloses wherein the plurality of media segments includes at least one of a group comprising music-on-hold (see Sarkar; column 2 lines 2-7; Sarkar discloses a local audio file played as music-on-hold), an estimate of wait time, marketing messages, and product information messages (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “music-on-hold” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 3 and 12. 

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. 2003/0177017 A1) in view of Burg et al. (U.S. 6,738,473 B1), as applied to claims 1 and 10 above, and further in view of Castle (U.S. 2013/0343532 A1).
Regarding claims 7 and 16, Boyer and Burg disclose all the limitations of claims 1 and 10, as discussed above.  The combination of Boyer and Burg does not explicitly disclose wherein the event comprises the requester endpoint device establishing another communication session and wherein the new instructions direct the requester endpoint device to display a message to a user of the requester endpoint device.
In analogous art, Castle discloses wherein the event comprises the requester endpoint device establishing another communication session (launch of browser) and wherein the new instructions direct the requester endpoint device to display a message (visual/graphical message) to a user of the requester endpoint device (see Castle; paragraphs 0040, 0045 and 0047; Castle discloses after a user opts to be placed in a queue, the user selects an option to play audiovisual and/or interactive content, such as promotional or informational videos, which causes a browser application to launch, i.e. “establishing another communication session”, in a separate window.  While the user is in the call queue, the user’s position in the queue can be updated visually, i.e. “display a message” as in visually/graphically, to show the user that they are advancing in the queue).
One of ordinary skill in the art would have been motivated to combine Boyer, Burg and Castle because they all disclose features of a call queue, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate playing content while still in a queue and visually illustrating a callers place in queue as taught by Castle into the combined system of Boyer and Burg in order to provide the benefit of allowing a user to past time while waiting in a queue by presenting tailored content based on a user’s browser history (see Castle; paragraph 0069), as well as, not allowing the user to lose their position in the queue (see Castle; paragraph 0047). 
Regarding claims 8 and 17, Boyer, Burg and Castle discloses all the limitations of claims 7 and 16, as discussed above, and further the combination of Boyer, Burg and Castle discloses wherein the message (visual/graphical message) indicates that a position of the user in a queue for an interactive session resource for the interactive real-time communication session will not be affected by the event (see Castle; paragraphs 0040, 0045 and 0047; Castle discloses a browser application being launched, i.e. “event”, to play content for a user while in a queue.  Also, while the user is in the call queue, the user’s position in the queue can be updated visually, i.e. “a message” as in visually/graphically, to show the user that they are advancing in the queue.  Therefore, the “position of the user in a queue…will not be affected” by the user’s position advancing in the queue even while interacting with a separate communication session).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 7 and 16.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. 2003/0177017 A1) in view of Burg et al. (U.S. 6,738,473 B1) and Castle (U.S. 2013/0343532 A1), as applied to claims 7 and 16 above, and further in view of Knott et al. (U.S. 2008/0273687 A1).
Regarding claims 9 and 18, Boyer, Burg and Castle discloses all the limitations of claims 7 and 16, as discussed above, and further the combination of Boyer, Burg and Castle does not explicitly disclose wherein, during the other communication session, the new instructions direct the requester endpoint device to present the user with an option to participate in the interactive real-time communication session when an interactive session resource for the interactive real-time communication session becomes available.
In analogous art, Knott discloses wherein, during the other communication session (customer activity), the new instructions direct the requester endpoint device to present the user with an option to participate in the interactive real-time communication session when an interactive session resource (agent) for the interactive real-time communication session becomes available (see Knott; paragraphs 0032 and 0033; Knott discloses a customer interacting with a selected customer activity, i.e. “other communication session”, while remaining in the queue holding to speak with an agent.  The customer is notified when the agent is available to interact via a prompt giving the customer an option of immediately connecting with the agent or continuing to interact with the selected customer activity). 
One of ordinary skill in the art would have been motivated to combine Boyer, Burg, Castle and Knott because they all disclose features of a call queue, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate customer activity while remaining in a queue and giving the user an option to interact with an available agent as taught by Knott into the combined system of Boyer, Burg and Castle in order to provide the benefit of allowing a customer to either connect immediately with an agent or continue with the activity in the case the customer is not ready to interact, e.g. customer wants to finish listening to a movie review (see Knott; paragraph 0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boss et al. (U.S. 2008/0130865 A1) discloses a waiting caller is allowed to suspend their waiting period for a predetermined amount of time to answer a secondary incoming call while still maintaining the caller's position in the incoming call queue.
Lavian et al. (U.S. 8,879,703 B1) discloses a user to initiate/activate an alert that may alarm the user on activation of the call from hold status.
Forsberg et al. (U.S. 2015/0120832 A1) discloses managing HOLD announcements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442
09/23/2022                                                                                                                                                                                                 
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442